Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 1 of 39 Page ID #:309




                         Exhibit A




                                                                       Exhibit A
                                                                         Page 1
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 2 of 39 Page ID #:310




                                                                        Exhibit A
                                                                          Page 2
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 3 of 39 Page ID #:311




                                                                        Exhibit A
                                                                          Page 3
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 4 of 39 Page ID #:312




                                                                        Exhibit A
                                                                          Page 4
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 5 of 39 Page ID #:313




                                                                        Exhibit A
                                                                          Page 5
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 6 of 39 Page ID #:314




                                                                        Exhibit A
                                                                          Page 6
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 7 of 39 Page ID #:315




                                                                        Exhibit A
                                                                          Page 7
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 8 of 39 Page ID #:316




                                                                        Exhibit A
                                                                          Page 8
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 9 of 39 Page ID #:317




                                                                        Exhibit A
                                                                          Page 9
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 10 of 39 Page ID #:318




                                                                        Exhibit A
                                                                         Page 10
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 11 of 39 Page ID #:319




                                                                        Exhibit A
                                                                         Page 11
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 12 of 39 Page ID #:320




                                                                        Exhibit A
                                                                         Page 12
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 13 of 39 Page ID #:321




                                                                        Exhibit A
                                                                         Page 13
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 14 of 39 Page ID #:322




                                                                        Exhibit A
                                                                         Page 14
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 15 of 39 Page ID #:323




                                                                        Exhibit A
                                                                         Page 15
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 16 of 39 Page ID #:324




                                                                        Exhibit A
                                                                         Page 16
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 17 of 39 Page ID #:325




                                                                        Exhibit A
                                                                         Page 17
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 18 of 39 Page ID #:326




                                                                        Exhibit A
                                                                         Page 18
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 19 of 39 Page ID #:327




                                                                        Exhibit A
                                                                         Page 19
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 20 of 39 Page ID #:328




                                                                        Exhibit A
                                                                         Page 20
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 21 of 39 Page ID #:329




                                                                        Exhibit A
                                                                         Page 21
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 22 of 39 Page ID #:330




                                                                        Exhibit A
                                                                         Page 22
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 23 of 39 Page ID #:331




                                                                        Exhibit A
                                                                         Page 23
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 24 of 39 Page ID #:332




                                                                        Exhibit A
                                                                         Page 24
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 25 of 39 Page ID #:333




                                                                        Exhibit A
                                                                         Page 25
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 26 of 39 Page ID #:334




                                                                        Exhibit A
                                                                         Page 26
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 27 of 39 Page ID #:335




                                                                        Exhibit A
                                                                         Page 27
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 28 of 39 Page ID #:336




                                                                        Exhibit A
                                                                         Page 28
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 29 of 39 Page ID #:337




                                                                        Exhibit A
                                                                         Page 29
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 30 of 39 Page ID #:338




                                                                        Exhibit A
                                                                         Page 30
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 31 of 39 Page ID #:339




                                                                        Exhibit A
                                                                         Page 31
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 32 of 39 Page ID #:340




                                                                        Exhibit A
                                                                         Page 32
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 33 of 39 Page ID #:341




                                                                        Exhibit A
                                                                         Page 33
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 34 of 39 Page ID #:342




                                                                        Exhibit A
                                                                         Page 34
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 35 of 39 Page ID #:343




                                                                        Exhibit A
                                                                         Page 35
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 36 of 39 Page ID #:344




                                                                        Exhibit A
                                                                         Page 36
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 37 of 39 Page ID #:345




                                                                        Exhibit A
                                                                         Page 37
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 38 of 39 Page ID #:346




                                                                        Exhibit A
                                                                         Page 38
Case 2:19-cv-01334-SVW-SS Document 18-1 Filed 03/22/19 Page 39 of 39 Page ID #:347




                                                                        Exhibit A
                                                                         Page 39
